DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


1- This office action is a response to an application filed on 11/03/2020, in which claims 1-20 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 11/03/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 3, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-As to claim 3, which reads “wherein the angles are between 0o and 4o” wherein the angles are presented in claim 2 as “… at non-parallel angles relative to the field mirror and the plurality of objective mirrors”, the underlined clauses are unclear as to which angles are the claims pertaining to. It is known that wedges do present two surfaces with different angles, in addition to the concave mirrors which present also two surfaces, of which the concave surface presents varying angles across the concavity of the surface. 
-As to claim 20, which reads “with points on the field mirror that are reached by beams of light reflected the objective mirrors”, the underlined clauses are unclear as to whether the beams of light being reflected --by, on, above, before, after or towards-- the objective mirrors.

Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1-3, 6-9 and 17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Scherer et al. (PGPUB No. 2012/0287418).

As to claims 1-3 and 17, Scherer teaches a multi-pass optical system and its method of use (Figs. 1-17 and Abstract) comprising: a hermetically-sealed (¶ 111-112) optical cell (cell containing sample in Fig. 10B for ex.) to receive a fluid sample for multi-pass optical analysis (inside tube 248, propagation within 72 and detection at 93); two opposing wedged-shaped optical elements disposed on opposite ends of the optical cell and (Claim 2) wherein the two opposing wedge- shaped optical elements are arranged at non-parallel angles relative to the field mirror and the plurality of objective mirrors; (claim 3) wherein the angles are between 0o and 4o (¶ 76 for ex.; wedges 85 and any other window/mirror on the path from source such as 70, or 89 as shown in Figs. 5A or 10A; with an non parallel angle range that overlaps substantially with the claimed range; given the 112 issues here above); a field mirror with a first concave reflective surface that faces the interior of the optical cell (one of the mirrors 94); a plurality of objective mirrors, each with a respective concave reflective surface that faces the first concave reflective surface of the field mirror (the different parts of the second concave mirror since the plurality of mirrors is not claimed to be distinct and separate); a light source (70 for ex.) to emit light through the optical cell towards the concave reflective surface of one of the plurality of objective mirrors (mirrors 94a or b); and a light detector (¶68; photodiode 93) to detect light reflected from the concave reflective surface of another of the plurality of objective mirrors (Fig. 10B); (Claim 17) and analyzing the reflected beam of light to ascertain a characteristic of the fluid sample (¶ 14, 135).  

As to claims 6-9, Scherer teaches an apparatus (Figs. 1-17 and Abstract) comprising: an optical cell with one or more passages (cell containing sample in Fig. 10B for ex.), the one or more passages (241/242) provided for introducing a sample into an interior of the optical cell for analysis and for removing the sample from the interior (¶ 72); a first mirror with a first reflective surface that faces the interior of the optical cell (one of the mirrors 94); - 14 -Attorney Docket No. ZV908-21002 one or more additional mirrors with one or more corresponding additional reflective surfaces that face the first reflective surface of the first mirror (the different parts of the second concave mirror since the plurality of mirrors is not claimed to be distinct and separate); and a wedge-shaped optical element positioned between the first mirror and the interior of the optical cell; (Claim 7) wherein the wedge-shaped optical element hermetically seals the interior of the optical cell at one end; (claim 8) wherein the wedge-shaped optical element is arranged at a non-parallel angle relative to the first mirror; (claim 9) wherein the angle is between 0° and 4° (¶ 76 for ex.; any of wedges 85 and any other window/mirror on the path from source such as 70, as shown in Fig. 5A, with an angle range that overlaps substantially with the claimed range); (Claim 16) wherein the wedge-shaped optical element is at least partially coated with an anti-reflective material (¶ 87 for ex.).  
  
Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 4-5, 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Scherer.
As to claims 4-5 and 10, Scherer teaches the multi-pass optical system of claim 1 and of apparatus of claims 6.
Scherer does not teach expressly wherein each of the two wedge-shaped optical elements is tapered at an angle between 0 o and 4°; (claim 5) wherein each of the two opposing wedge-shaped optical elements are tapered from a thicker end to a thinner end, wherein the thicker end of one of the two opposing wedge-shaped optical element is aligned across the optical cell with the thinner end of the other of the two opposing wedge-shaped optical elements.  
However, one with ordinary skill in the art would find it obvious to use tapered wedges to avoid additional internal reflections within the wedges bodies that can add noise to the multi pass optical signals between the mirrors and hinder the precision of the gas measurements. As to the tapering angle, one with ordinary skill art in the field would appreciate that the angle values would be merely a routine skill since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). As to claim 5, one with ordinary skill in the art would find it obvious to arrange the wedges so that the total light path travelled by light through the wedges is equal so as to not add extra phase delays between the light beams at the edges of the wedges should these latter arranged with their thinner edges aligned, and their thicker edges aligned on the same side (See MPEP 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Scherer in view of the general suggestions from laser cavity optics so that each of the two wedge-shaped optical elements is tapered, and that the tapering is at an angle between 0 o and 4°, with the advantage of effectively avoiding additional internal reflections within the wedges bodies that can add noise to the multi pass optical signals between the mirrors and hinder the precision of the gas measurements; and so that wherein each of the two opposing wedge-shaped optical elements are tapered from a thicker end to a thinner end, wherein the thicker end of one of the two opposing wedge-shaped optical element is aligned across the optical cell with the thinner end of the other of the two opposing wedge-shaped optical elements with the advantage to avoid any unwanted spurious contributions from the wedges due to the different light pathlengths through them. 

13- Claims 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Scherer in view of Heller et al. (PGPUB N. 20120314722).
As to claims 18-20, Scherer teaches the method of claim 17. 
Scherer does not teach expressly the method further comprising calibrating a third mirror using a stencil that includes a plurality of apertures; (Claim  19) wherein the first and second mirrors are objective mirrors and the third mirror is a field mirror; (claim 20) wherein the calibrating includes aligning the plurality of apertures with points on the field mirror that are reached by beams of light reflected the objective mirrors.
 However, any of the mirrors in the system of Scherer, to be considered as an objective or a field mirror, would need an initial or subsequent alignment (i.e. calibration). For ex. Heller, which teaches a laser spectroscopy system (Abstract and Figs. 1-11) an alignment set of reference holes, interpreted here as a mask or stencil, is used to calibrate/align the light striking the multi-pass mirrors (¶ 111 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Scherer in view of the Heller’s suggestions, so that the method further comprising calibrating a third mirror using a stencil that includes a plurality of apertures; wherein the first and second mirrors are objective mirrors and the third mirror is a field mirror; wherein the calibrating includes aligning the plurality of apertures with points on the field mirror that are reached by beams of light reflected the objective mirrors, with the advantage of effectively aligning the mirrors and optimizing the multipass spectroscopy apparatus.


Allowable Subject Matter

14- Claims 11-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to apparatus claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

The apparatus of claim 6, wherein … the apparatus further comprises a second wedge-shaped optical element positioned between the one or more additional mirrors and the interior of the optical cell.  

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Schroder. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886